Exhibit 10.2

     
(CHINESE CHRACTER) [d72833d7283300.gif]
  (CHINESE CHRACTER) [d72833d7283301.gif]
 
  DIODES Shanghai
 
  (CHINESE CHRACTER) [d72833d7283302.gif]
 
  18#, San Zhuang Road, Song Jiang Export Processing Zone, Song Jiang, Shanghai,
China
Tel: (0086-21)57647888 Fax: (0086-21)57640431 Zip Code: 201612

Construction Project Contract
Contract No: DSH-111709-01
Project No: DCH0120906112
     Issuer: Shanghai Kai Hong Technology Electronic Co., Ltd. (herein after
“Party A”)
     and
     Contractor: Shanghai Yuan Howe Electronic Co., Ltd. (hereinafter “Party B”)
     Both parties, through friendly consultation, jointly agree to the following
terms of this Construction Project Contract (the “Contract”):
Agreed Terms
     In accordance with the spirit of the Law on the Economic Contract of the
People’s Republic of China and the Regulations on the Contract of Construction
and Installation Project, as well as Section 3 of the Power Facility
Construction Application Agreement, dated 29 October 2009, regarding the matter
that the capacity of the high and low voltage equipment shall be 3200 KVA at the
initial stage (while the final capacity shall reach 6200 KVA at the later stage
of project) and various specific conditions of this Project, both parties have
agreed as follows:
Article 1 General Condition of the Project

1.1 The name of the project:  
The Expansion Project for the Electric Power of the 3200KWA High and Low Voltage
Power Distribution House (the “Project”).
         Premise of the Project:  
Ground floor, Building #2, Shanghai Kai Hong Technology Electronic Co., Ltd.
         Scope of the Contract:  
Application with the in-charge Power Supply Bureau, design, manufacture and
installation of the high and low voltage power distribution cabinet,
construction of the power supply house and the examination and acceptance with
the Power Supply Bureau.
         Form of Contract:  
Turnkey contracted by Party B
  1.2 Commencement Date of the Project:  
Party B shall commence the work upon the receipt of the advance payment paid by
Party A.
         Completion Date of the Project:  
The Project shall be completed by Party B within 60 days after the receipt of
the advance payment paid by Party A (i.e., Commencement Date).
         Duration of the Project (in calendar day):  
60 days
  1.3 The total amount of the contact:  
RMB 5,700,000.00.

Article 2 the Blueprint

2.1  
The delivery date of the blueprint: The blueprint for the power distribution
project and the construction project shall be delivered to Party A by Party B no
later than 18 November 2009.

Article 3 Representative of Party A

3.1  
The name and title (Position) of the Representative of Party A: Mr. Wu Guorui
(Facility Manager of Party A).

 



--------------------------------------------------------------------------------



 



3.2  
Authority Conferred to Party A’s Representative by Party A: Project supervision,
equipment installation, quality examination and provision of the overall design
requirement for the Project.
  3.3  
Personnel appointed by the Representative of Party A: Mr. He Wenquan, in charge
of the construction of the Project; and Ms. Qian huiping, in charge of the power
distribution project.

Article 4: The Name and Title (Position) of the on-site Representative of Party
B: Mr. Yan Huijun (Engineer of Party B)
Article 5: Progress of the Project

5.1  
Time for Party B to Provide construction design (or construction plan) and the
Progress Plan: The day after Party B has received the advance payment from Party
A.

Article 6: Examination and Acceptance: The Project shall be examined and
accepted in accordance with the standard of the Power Supply Bureau.
Article 7: Advance Payment of the Project and the Payment of the Project Funds

7.1 Total Advance Payment:  
(1) Party A shall pay Party B RMB 2,200,000.00 as the Project fund for external
line upon the execution of this Contract; and
     
(2) Party A shall pay Party B 60% of the price for transformation equipment, RMB
2,10,000,000.00, upon the execution of this Contract.

7.2 Amount and Payment of the Project Funds:  
(1) Party A shall pay Party B with RMB 875,000.00 prior to the equipment were
transported to the Project premises;
     
(2) Party A shall pay Party B with RMB 325,000.00 after the Project is duly
examined and accepted and the electricity power can be transmitted;
     
(3) The guarantee fee of RMB 200,000.00 would be paid to Party B by Party A only
after the Project is duly examined and accepted and the guarantee period of
1 year has expired.

Article 8: Materials and Equipment to be Purchased by Party B: a schedule is to
be appended hereto.
Article 9: Confirmation on the Materials and Equipment
Party A shall be responsible to confirm that the specifications and qualities of
the materials and
equipment purchased by Party B are in line with the requirements of Party A.
Article 10: Completion, Examination and Acceptance of the Project

10.1  
Time for Party B to Provide the Examination Materials for the Project
Completion: The Project Quality Report shall be provided by Party B upon the
Project completion and prior to the electricity power is supplied by Power
Supply Bureau.

Article 11: Guarantee

11.1  
Scope of the Guarantee: High and low power distribution cabinets, transformers.
  11.2  
Guarantee Period: 1 year. Party B provides Party A a one-year guarantee on the
quality of the Project.

Article 12: Dispute

12.1  
Dispute Resolution: Any dispute arising from the performance of this Contract
shall be resolved by both parties through friendly negotiation in a timely
manner. Where such negotiation is not available, the dispute can be submitted to
Shanghai Arbitration Committee upon the agreement of both parties. (Should no
arbitration institution be set out in the Contract and the parties are not able
to reach any written arbitration agreement, a lawsuit can be raised at the
People’s Court).

Article 13: Breach of Contract

13.1  
Treatment for Breach of Contract: Party B shall compensate Party A should Party
B is not able to complete the Project in accordance with the timeframe set out
in this Contract.

13.2  
The Amount of Compensation: Party B shall pay Party A 0.1% of the Contract
amount as compensation for each day of delay.

Article 14: Construction Safety: Party B shall construct the Project in
accordance with the state regulation in relation to safely operation and the
safely operation rules of Party A. Party B shall be liable for any accident with
casualty and damages of any equipment.

 



--------------------------------------------------------------------------------



 



Article 15: Effective Date of the Contract: This Contract shall come into effect
upon it is duly signed and stamped by both parties.
Articles 16: Copies of the Contract: This Contract is signed in 2 copies, and
each party holds 1 copy.

                  Party A (Signature/Stamp) :   Party B (Signature/Stamp) :  
By:
 
/s/ Justin Kong
 
By:
 
/s/ Jian Ya Xing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No. 1, Lane 18, SanZhuang Road,   No. 8, Lane 18, SanZhuang Road, Songjiang
Export Zone, Shanghai   Songjiang Export Zone, Shanghai People’s Republic of
China   People’s Republic of China
 
 
 
 
 
 
 
 
 
Date :
 
 
 
Date:
 
 
 
 
Agreement Effective Date: December 31, 2009  
Place:
 
 
 
 

 